Hill, C. J.
1. The charge, considered in its entirety, presented clearly and correctly, and most favorably to the contentions of the defendant, the law applicable to the issues made by the 'pleadings and evidence. Portions of the charge, to which exceptions are taken, when considered separately from the context, contain slight inaccuracies, but could not have confused or misled the jury, and, when considered in connection with the charge as a whole, are without any material error.
2. Persons crossing the track of a railroad, company at a public-road crossing are entitled to the protection of the statutes regulating the approach of locomotives and cars to the crossing, no jpatter how the road or crossing came into existence; and there was evidence from which the jury could have inferred that the plaintiff was injured at a public crossing by the negligence of the defendant in the violation of these statutes.
3. Irrespective of the question whether the plaintiff was injured at a public crossing or at a private crossing, there was evidence that he was injured by the defendant in running its train at too high a rate of speed, and in failing to exercise ordinary care and diligence at the place of *308the injury, especially in view of the proof that it was frequently .used hy the public with the knowledge of the defendant company.
Decided January 15, 1912.
Action, for damages; from city court of Fitzgerald — Judge Wall.
April 26, 1911.
. Bolling Whitfield, Elkins & Wall, for plaintiff in error.
L. Kennedy, McDonald & Grantham, contra.
4. No error of law appears, and, in the light of the injuries shown, the verdict (for $600) was small and amply supported by the evidence.

Judgment affirmed.